Citation Nr: 1139957	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-08 964	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral lower extremity disability, to include as secondary to herbicide exposure or to a service-connected cerebrovascular accident.  

2.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified at a hearing before the Board in August 2009.  The Board remanded the claims for additional development in January 2010.  

In a February 2011 rating decision, a rating of 10 percent was awarded for the Veteran's service-connected hypertension effective September 8, 2005, the date the Veteran filed his claim for an increase.  However, because the increased disability rating awarded was not a full grant of the benefit sought on appeal, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).      

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a bilateral foot disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's hypertension is not manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  
CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated April 2006, April 2007, September 2008, March 2010, July 2010, and September 2010.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Hypertensive vascular disease (hypertension and isolated systolic hypertension) is rated under Diagnostic Code 7101.  38 C.F.R. § 4.104 (2010).  The Veteran's hypertension disability has been rated as 10 percent disabling.  Under Diagnostic Code 7101, a 10 percent rating is warranted where the diastolic pressure is predominantly 100 or more, or the systolic pressure predominantly 160 or more; or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted where the diastolic pressure is predominantly 110 or more, or the systolic pressure is predominantly 200 or more.  A 40 percent disability rating is warranted for diastolic pressure that is predominantly 120 or more.  Finally, a 60 percent rating is warranted for diastolic pressure that is predominantly 130 or more.  38 C.F.R. § 4.104 (2010).  

The Veteran was afforded a VA examination in October 2007 at which time his blood pressure was recorded as 122/72, 112/72, 120/72.  The examiner indicated that the Veteran was taking antihypertensive medication (Lisinopril and Metoprolol).  

The Veteran was afforded a VA examination in June 2008 at which time his blood pressure was recorded as 80/60, 78/60, 76/58.  The examiner indicated that the Veteran was taking antihypertensive medication (Lisinopril and Metoprolol).  

The Veteran was afforded a VA examination in August 2010 at which time his blood pressure was recorded as 120/80, 120/60, and 140/70.  The examiner indicated that the Veteran was taking antihypertensive medication (Lisinopril, Metoprolol, and Hydrochlorothiazide).  The examiner indicated that the Veteran's ability to be employed was not limited by his hypertension.

VA outpatient treatment reports document blood pressure readings of 120/62 in July 2007; 118/72 in September 2007; 118/62 in December 2007; 105/51 in February 2008; 185/77 in April 2009; 146/80 in August 2009; 130/60 in February 2010; 138/75 in May 2010; and 143/70 in August 2010.

The Veteran submitted a copy of an April 2009 VA outpatient treatment report (documenting a blood pressure reading of 185/77) and noted that a blood pressure reading at home was 210/95 which caused him to go to the emergency room.

Private treatment reports from D. Moulton, M.D., reflect blood pressure readings of 128/68 in January 2007; 110/70 and 114/68 in April 2007; and 118/64 in June 2007.  

Private treatment reports from Royal Air Force Base Lakenheath reflect blood pressure readings of 134/71 in January 2005; 147/86 in May 2005; 142/72 in June 2005; 130/70 and 135/73 in July 2005; and 146/84 in August 2005.

Private treatment reports from Hitchcock Clinic, Yakota Air Base, and K. Ayer, M.D., contain blood pressure readings.  However, the records are dated prior to the relevant time period at issue in this appeal.  Consequently, the Board will not consider this evidence.  

At an August 2009 hearing before the Board, the Veteran testified that he was required to keep a home log of his blood pressure readings over a six month period and that his systolic pressure rose to over 200 on two occasions which necessitated emergency room visits.  He reported taking antihypertensive medication to control his blood pressure.  

In this case, there is a significant amount of medical evidence that documents multiple, and frequent, blood pressure readings throughout the pendency of this appeal.  That evidence, to include VA examination reports, VA outpatient records, and private treatment reports shows variability in the Veteran's blood pressure readings.  The relevant evidence indicates that on one occasion the Veteran's systolic blood pressure was as high as 185 (in VA outpatient treatment reports) and his diastolic pressure was as high as 86 (in private records from Royal Air Force Base Lakenheath).

The Board has reviewed numerous blood pressure readings from the private and VA treatment records and the VA examination reports.  The Board finds that the evidence of record does not demonstrate that the Veteran's hypertension disability is manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more at any time during the pendency of his appeal.  Instead, the readings show that systolic pressure has always been less than 200.  Furthermore, the evidence shows that his diastolic pressure is predominantly less than 110.  Although the Veteran testified that his systolic blood pressure was over 200 on two occasions and he thereafter sought treatment at the emergency room, those readings were not recorded in the medical records.  Even assuming that the Veteran's systolic pressure was over 200 on two occasions, the remaining medical evidence, which spans approximately a five year period, consistently shows diastolic pressure less than 110 and systolic pressure less than 200.  Accordingly, the Board finds that the claim for an increased rating must be denied because diastolic pressure of predominantly 110 or more and systolic pressures of predominantly 200 or more are not shown.

The Board has considered whether referral for consideration of an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that referral is not appropriate in this case.  The evidence of record does not show that the Veteran's hypertension markedly interferes with employment beyond that contemplated in the assigned rating or warrants frequent periods of hospitalization.  Consequently, the evidence does not establish that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are met.  The rating schedule is not inadequate because it provides for higher ratings, but the Veteran does not meet the criteria for those ratings.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the Board finds that the criteria for a rating greater than 10 percent for hypertension are not met.  The preponderance of the evidence is against the claim for increase and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling, is denied.  


REMAND

A review of the claims file reveals that a remand is unfortunately again necessary before a decision on the merits of the claim of entitlement to service connection for a bilateral lower extremity disability, to include secondary to herbicide exposure or to a service-connected cerebrovascular accident can be reached.  

Private and VA outpatient treatment reports variously document diagnoses of peripheral neuropathy of the lower extremities.  A May 2005 entry from Royal Air Base Lakenheath noted that the Veteran had paresthesias of both legs and feet but no evidence of circulatory problems and normal magnetic resonance imaging (MRI) and peripheral vascular examinations.  A January 2007 entry from Dr. Moulton indicated that the Veteran's lower extremity neuropathy could be related to Agent Orange exposure.  An August 2007 VA outpatient report documents a diagnosis of peripheral neuropathy associated with chronic back pain.  Another VA outpatient report dated in August 2007 documents a diagnosis of peripheral neuropathy of unclear etiology.

The Board remanded this claim in order to obtain a VA examination and etiology opinion.  The Veteran was afforded a VA podiatry examination in August 2010.  The VA examiner noted that the Veteran did not have any specific foot symptomatology and instead endorsed lower extremity symptoms.  The examiner indicated that the Veteran's medical records documented a diagnosis of peripheral neuropathy of the lower extremities.  The examiner concluded that a VA examination with a neurologist was necessary in order to determine the etiology of the Veteran's lower extremity symptomatology.  However, a VA examination by a neurologist was not obtained.  In order to properly adjudicate the issue on appeal, a VA neurological examination with etiological opinion should be obtained.  

VA outpatient treatment reports dated through August 2010 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment reports dated after August 2010. 

2.  Schedule a VA neurological examination to determine the nature and etiology of any current disability of the lower extremities, to include peripheral neuropathy.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other opinions of record, including a May 2005 entry from Royal Air Base Lakenheath, a January 2007 entry from Dr. Moulton, and two August 2007 VA outpatient reports which document a diagnosis of peripheral neuropathy.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any disability of the lower extremities and indicate whether a diagnosis of peripheral neuropathy of the lower extremities is appropriate.

(b)  Is it at least as likely as not (50 percent or more probability) that any disability of the lower extremities was incurred in or aggravated by the Veteran's service, or is the result of exposure to herbicides during that service?  

(c)  Is it at least as likely as not (50 percent or more probability) that any disability of the lower extremities is proximately due to or the result of the Veteran's service-connected cerebrovascular accident?

(d)  Is it at least as likely as not (50 percent or more probability) that any disability of the lower extremities has been aggravated (increased in severity beyond the natural progress of the condition) by the service-connected cerebrovascular accident?

3.  Then, readjudicate the claim, to specifically include consideration of secondary service connection for a bilateral lower extremity disability, claimed as the result of herbicide exposure or to a service-connected cerebrovascular accident.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


